Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 1 of 9 Page ID #:301




 1   Carol A. Sobel (SBN 84483)
     LAW OFFICE OF CAROL A. SOBEL
 2   725 Arizona Ave.
 3   Santa Monica, California 90401
     Tel: (31) 393-3055
 4
     Email: carolsobel@aol.com
 5
 6
     Shayla R. Myers (SBN 264054)                  Catherine Sweetser (SBN 271142)
     LEGAL AID FOUNDATION                          SCHONBRUN SEPLOW HARRIS
 7   OF LOS ANGELES                                & HOFFMAN, LLP
 8   7000 S. Broadway                              11543 W. Olympic Blvd.
     Los Angeles, CA 90003                         Los Angeles, CA 90064
 9
     Tel: (213) 640-3983                           Tel: (310) 396-0731
10   Email: smyers@lafla.org                       Email: catherine.sdshhh@gmail.com
11
     Attorneys for Proposed Intervenors
12
13                      UNITED STATES DISTRICT COURT
14        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
15
                                          )   CASE NO. 20-CV-02291-DOC-KES
16                                        )
     LA ALLIANCE FOR HUMAN                )   Hon. David O. Carter
17   RIGHTS, et al.                       )   Courtroom 1
                    Plaintiff(s),         )
18                                        )
                 vs.                      )   STATUS REPORT OF
19                                        )
                                          )   INTERVENORS LOS ANGELES
20   City of Los Angeles, et. al.         )   COMMUNITY ACTION NETWORK
                                          )   AND LOS ANGELES CATHOLIC
21                      Defendant(s).         WORKER
                                          )
                                          )
22                                        )   Date: March 19, 2020
                                          )   Time: 10:00   a.m.
23                                        )   Ctrm: 1 (1st St. Courthouse)
                                          )
24                                        )
                                          )   Complaint Filed: March 10, 2020
25                                        )
26                                        )
27
28


                                               1
                         STATUS REPORT OF LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 2 of 9 Page ID #:302



 1
             Intervenors Los Angeles Community Action Network (LA CAN) and Los
 2
     Angeles Catholic Worker (LACW) file this status report in advance of the
 3
     emergency conference on March 19, 2020.
 4
             Intervenors share the concerns raised by Court and the Plaintiffs about the
 5
     urgent need to address the growing concerns related to COVID-19. The LA
 6
     Intervenors join OCCW in raising concerns about the current proposals to create
 7
     emergency shelters for approximately 6,000 Angelenos, LA CAN and LACW write
 8
     separately to raise concerns and points of discussion regarding the City’s current and
 9
     ongoing deployment of resources for the more than 21,000 individuals who will
10
     remain unsheltered under the most publicly-available information from the City of
11
     Los Angeles.
12
             We raise these concerns now because even the most expedited plan that could
13
     be adopted by the City will take time. The City’s failure, to date, to move quickly to
14
     develop interim measures to protect individuals who are unhoused has left our most
15
     vulnerable residents without protection and placed the community at risk. And
16
     many of the actions taken by the City to promote social distancing have not taken
17
     into account homeless residents’ reliance on those public spaces and public
18
     resources to survive. The closure of libraries, recreation centers, restaurants, DPSS
19
     offices, and other public spaces have meant that unhoused residents have less access
20
     to bathrooms and running water. They also have almost no access to internet and
21
     electricity. On the latter point, nearly all government services are going online, but
22
     homeless people have no way to charge phones if they have them, access the
23
     internet. They are not getting vital information, and as the City does take actions,
24
     they are not communicating with the community, so information is not shared.
25
             The City’s suspension of the enforcement of Los Angeles Municipal Code
26
     56.11(9) to require individuals to take their tents down during the day is a good start,
27
     but it was an incredibly simple and common-sense request that took weeks to
28
     effectuate. But this does not go far enough for the 21,000 individuals who remain

                                                         1
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 3 of 9 Page ID #:303



 1   unsheltered right now, and the tens of thousands of people who will remain
 2   unsheltered while any resources contemplated today are deployed.
 3           We raise the following concerns regarding the City and County’s ongoing
 4   efforts:
 5           1. Continued towing of vehicles for non-essential reasons
 6           Although more than 15,000 homeless people in Los Angeles County use
 7   vehicles for shelter, which is vital for people for purposes of social distancing, the
 8   City and County have not announced the suspension of towing for non-essential
 9   public safety reasons. The City has announced the suspension of some parking
10   enforcement and will focus only on certain types of enforcement, but has not agreed
11   to stop towing vehicles for non-essential reasons, including: expired registrations,
12   five or more parking tickets, parking on the street for more than 72 hours in one
13   location.1 Intervenors are also unclear about whether the County has taken any
14   actions to suspend this enforcement.
15
16           2. Continued seizure of homeless residents’ belongings
17           The City continues to enforce a limit on individuals’ property, which they
18   enforce through seizures and destruction, even though the COVID-19 pandemic has
19   disrupted individuals’ ability to retrieve these belongings and need these belongings
20   now, more than ever.2 When belongings are seized, if not immediately destroyed,
21   they are taken to a central location in downtown Los Angeles. If that storage facility
22   is closed during any further shelter-in-place orders, individuals will have no way to
23   retrieve these belongings. Even now, to retrieve these belongings, a person has to
24   call the BIN to find out if property is taken and then has to travel a far distance—
25
26   1
      San Francisco MTA has suspended these tows to address COVID-19 concerns.
27   2
      The City’s enforcement of this ordinance is currently being challenged, see
28   Garcia v. City of Los Angeles, No. 2:19-cv-06182. Intervenors do not raise the
     constitutionality of these practices here, but only express concern about the
     continued enforcement at this time, during the pandemic.
                                                         2
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 4 of 9 Page ID #:304



 1   often simply too far—on mass transit, in order to obtain their belongings again. In
 2   normal times, this is a Sisyphean task. In the middle of a pandemic, the futility of
 3   this exercise is dangerous and reckless.
 4
 5           3. Continued dislocation of individuals during comprehensive cleanups
 6               including when cleanups are not occurring
 7           Although the City has scaled back many government resources, 3 the City
 8   engages in CARE+ cleanups at encampments: each cleanup requires every
 9   individual in a given area to pack up their belongings, move those belongings
10   usually to a corner outside the cleanup zone with all other encampment residents.
11   For the duration of the cleanup, the residents have no other place to go—they cannot
12   set up their tents again or leave their belongings until after the cleanup is finished.
13           The displacement does not usually result in cleaner sidewalks—the City does
14   not ordinarily deploy power washers or clean the sidewalks. They do spot cleaning
15   with bleach, which is important but also done as part of the less invasive spot
16   cleanings done called “CARE” cleanups, which focus on trash collection and
17   addressing public health issues, but does not require individuals to be displaced or
18   congregate together.
19           The City also places notices for far more cleanups than it does in a day, which
20   means that individuals may put their tents down, pack up their belongings, help each
21   other move their items out of the cleanup zone and congregate together, for a
22   cleanup that never actually occurs.
23           Each full CARE+ cleanup demands a significant amount of resources that
24   could otherwise be deployed to servicing hygiene stations and portable toilets.
25
26
27
28
     The City of San Jose stopped these cleanups because of COVID-19 concerns and
     3


     because of the displacement caused by the cleanups.
                                                         3
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 5 of 9 Page ID #:305



 1           4. Failure to provide sufficient handwashing stations, portable toilets,
 2               showers, and other hygiene facilities at scale
 3           The rollout and deployment of handwashing stations, toilets has begun, but it
 4   has been slow and even the current increased projections do not provide sufficient
 5   resources for current numbers of individuals living in encampments and in vehicles,
 6   who do not otherwise have access to hygiene facilities. The most recent publicly
 7   available numbers from the City are the deployment of 250 handwashing stations.
 8   This is nowhere near the scale needed to provide public health and hygiene
 9   resources to people in encampments. The City of Los Angeles is approximately 500
10   square miles and individuals in encampments are spread out throughout Los Angeles
11   and throughout the County.
12           Intervenors are also concerned that the current plan will not provide for
13   adequate service to these stations, especially while the City continues to deploy
14   sanitation resources to conduct resource-intensive comprehensive cleanups and seize
15   belongings.
16
17           5. Failure to make existing public hygiene facilities open 24 hours a day
18           The City has restrooms with sinks and running water in public parks
19   throughout Los Angeles, but many are closed during the day, and all are closed at
20   night. The City Council defeated a motion that would have kept public and
21   government buildings, parks, libraries and other resources open and instead, opted to
22   study the feasibility of doing so. Park restrooms do not need to be studied. They can
23   just be opened.
24
25           6. Continued Enforcement and Prosecution of Quality of Life offenses
26           Intervenors understand that enforcement of low-level quality of life offenses
27   associated with homelessness, like sleeping on the sidewalk are down, but not
28   suspended. Also, the Los Angeles Superior Court has suspended many day to day
     operations, but to date, has not suspended arraignments or cases for traffic tickets,
                                                         4
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 6 of 9 Page ID #:306



 1   which in LA County and the City of Los Angeles, includes low-level infractions
 2   for quality of life offenses like sitting on the sidewalk. To our knowledge, the City
 3   Attorney’s office has not dismissed or continued the prosecution of quality of life
 4   offenses. The City Attorney’s office could dismiss or suspend prosecution of these
 5   offenses during the emergency declaration. Suspension during this time of
 6   emergency would obviate the need for vulnerable populations to take public transit
 7   in order to congregate in courthouses, and free up city resources for more emergent
 8   tasks.
 9
10            7. Failure to Account for Unhoused Residents in Planning for Changes
11               at Department of Public Social Services (DPSS)
12            Yesterday, the DPSS announced that they were closing all DPSS offices
13   throughout LA County, which provides General Relief and Calfresh (foodstamps).
14   The only options for service are now to go online or make phone calls, but as
15   discussed above, the closure of libraries, recreation centers, restaurants, etc., has
16   made it impossible for individuals to charge their phones or access online services.
17   Also, many unhoused residents use DPSS as their address for the delivery of mail,
18   including notices, reporting packets, and EBT cards. The County has not stated it
19   will suspend termination of benefits, reporting requirements, or work requirements,
20   and we are unaware of plans to accommodate individuals who use DPSS for their
21   mail, including how people will get emergency benefits and their EBT cars
22   delivered.
23
24            8. Failure to account for the loss of resources related to internet and
25               phone access
26            With the closure of libraries, restaurants, and other places in public,
27   individuals who are unhoused are struggling to charge phones and get access to the
28   internet, which means they have no access to vital information about the pandemic
     and cannot access services that are increasingly moving online and to the telephone.
                                                         5
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 7 of 9 Page ID #:307



 1
 2   Needed Action Items
 3   At a minimum, in order to address the emergency needs of unhoused residents who
 4   are currently homeless, while the City develops a more inclusive strategy to provide
 5   shelter, we request the City and County take the following actions:
 6
 7       1. Suspend towing of vehicles unless necessary for emergent public safety and
 8           waive fees and release vehicles if people are can demonstrate the vehicle is
 9           used for shelter;
10       2. Suspend enforcement of property limits that lead to seizure and destruction of
11           vital property without mechanisms to retrieve those belongings;
12       3. Suspend encampment cleanups that lead individuals to congregate, unless the
13           cleanup includes power washing or other services for which displacement is
14           necessary;
15       4. Open all park bathrooms and other public bathrooms 24 hours a day, seven
16           day a week;
17       5. Deploy all public health resources like hygiene stations and toilets at scale and
18           provide services to ensure they are stocked;
19       6. Suspend enforcement of quality of life offenses that result in citations and
20           court appearances and dismiss or continue existing court cases;
21       7. Ensure continued access to emergency, subsistence benefits from the county:
22               a. Provide an access plan that accounts for lack of internet and phone
23                   service and provides for the delivery of DPSS mail (especially for
24                   people who are applying for expedited benefits)
25                Confirm that all terminations of county benefits will be suspended
26                Suspend SAR 7/QR 7 reporting, work requirements, requirement to
27                   recertify work exemption and medical need to receive benefits
28                Waive the requirement to apply for other benefits before applying for
                     GR/Calfresh
                                                         6
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 8 of 9 Page ID #:308



 1       8. When closing public spaces, access and account for the impact on unhoused
 2           residents, including the decrease in public restrooms, running water, internet
 3           and electricity.
 4
 5
 6   Dated: March 18, 2020                           Respectfully submitted,
 7                                                   Legal Aid Foundation of Los Angeles

 8                                                         /s/ Shayla Myers
 9                                                   Attorneys for Proposed Intervenors
10
11                                                   Schonbrun Seplow Harris & Hoffman LLP
12
                                                             /s/Catherine Sweetser
13                                                   Attorneys for Proposed Intervenors
14
15                                                   Law Office of Carol A. Sobel
16
                                                           /s/ Carol A. Sobel
17                                                   Attorneys for Proposed Intervenor
18
19
20
21
22
23
24
25
26
27
28


                                                         7
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 34 Filed 03/19/20 Page 9 of 9 Page ID #:309




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         8
     _____________________________________________________________________________________________________
     _
                   STATUS REPORT FROM LOS ANGELES INTERVENORS
